Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 2/12/2020 and 9/30/2021 were received and considered.
Claims 1-17 are pending.

Claim Objections
Claims 1-11, 13-14 and 16-17 are objected to because of the following informalities:    
Regarding claim 1, line 13, “passing session based message” should be replaced with “passing session based messages” or “passing a session based message”.
Regarding claim 1, line 23, “wherein a session base message” should be replaced with “wherein a session based message”.
Regarding claim 4, line 9, “PCRSmessage” should be replaced with “PCRS message”.
Regarding claim 7, line 10, “communicating” should be replaced with “communicates”.
Regarding claim 9, line 8, “andcommunicates” should be replaced with “and communicates”.
Regarding claim 13, line 4, “at lease” should be replaced with “at least”.
Regarding claim 14, line 4, “configured to host secure message” should be replaced with “configured to host secure messages” or “configured to host a secure message”.
Regarding claim 16, line 21, “session, based” should be replaced with “session-based”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “accessing the at least one PCRS”, does not reasonably provide enablement for “accesses the at least one PCRS from anywhere at anytime” (or similar).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 13, the specification does not define or describe “PCCBS server portion Utility” in such a manner that would enable a skilled artisan to understand how to make and/or use the invention.
Regarding claim 14, the specification does not define or describe “either can be replaced or redeployed immediately without jeopardizing communication” (the specification does not describe the replacement or redeployment process and does not describe what would be considered “jeopardizing”) in such a manner that would enable a skilled artisan to understand how to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 13-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, line 8, the limitation “the server” renders the claim indefinite, as it is unclear to which “server” the limitation refers (PCCBS, PCRS).
Regarding claim 9, line 7, the limitation “the server” renders the claim indefinite, as it is unclear to which “server” the limitation refers (PCCBS, PCRS).
Regarding claim 13, line 2, the limitation “PCCBS” is not defined in the claim.
Regarding claim 13, line 2, the limitation “PCRS” is not defined in the claim.
Regarding claim 13, line 7, the limitation “the PCRS Utility” lacks sufficient antecedent basis.
Regarding claim 13, line 8, the limitation “the client portion Utility” lacks sufficient antecedent basis.
Regarding claim 13, line 8, the limitation “the PCCBS client portion Utility” lacks sufficient antecedent basis.
Regarding claim 14, line 2, the limitation “the Call-Back Server Message Box” lacks sufficient antecedent basis.
Regarding claim 16, line 4, the limitation “PCCBS” is not defined in the claim.
Regarding claim 16, line 7, the limitation “the PCCBS Client Device” lacks sufficient antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 appears to introduce no new limitations on the parent claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Symantec Endpoint Protection Getting Started Guide” by Symantec in view of US 2008/0115141 A1 to Welingkar et al. (Welingkar) and US 2009/0049053 A1 to Barker et al. (Barker).
Regarding claim 12, Symantec discloses a method for providing a secure session based message connection mechanism between a private cloud call-back server (PCCBS) (Endpoint Protection Manager (manager) installed as server, p. 7, second bullet) and at least one smart device client in a PCCBS network (Endpoint Protection client (client), p. 7, first bullet), the method comprising: initializing and provisioning of the PCCBS (manager installed on server, p. 7, , second bullet, p. 10, 1); creating a PCCBS Client (create client install package, p. 10, 2); viewing the PCCBS Client (deploy client software, p. 10, 3); and connecting to the PCCBS by the at least one smart device client (manager communicates with clients, p. 7, second bullet).  Symantec lacks editing a PCCBS peer-to-peer password and status of the PCCBS and changing the PCCBS peer-to-peer password by the at least one smart device client.  However, Welingkar teaches that it was known for a user to install a client portion of a product, register for an account and choose a password (¶45) and that it was further known to edit and change the password (¶48).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Symantec to include editing a PCCBS peer-to-peer password and status of the PCCBS and changing the PCCBS peer-to-peer password by the at least one smart device client.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize known security procedures between a client and server (password protection) and to manipulate the password, as taught by Welingkar.  As modified, Symantec lacks.  However, Barker teaches that it was known to provide an administrator the option to reset a user password, for example upon a password being compromised (¶132).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Symantec to include resetting the PCCBS peer-to-peer password and status by an administrator from a PCCBS LAN (internally to the PCCBS/server).  One of ordinary skill in the art would have been motivated to perform such a modification to enable a password reset in the event of a password compromise, as taught by Barker.  

Double Patenting
Claims 12 and 15 of this application is patentably indistinct from claim claims 12 and 15 of Application No. 17/229,156. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/229,156 (reference application), per the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because differences in the wording are trivial and would have been considered by a skilled artisan to be an obvious modification of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/184,841
17/229,156
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17


Allowable Subject Matter
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner initially refers to the discussion of the allowed subject matter in prior application numbers: 13/229,285, 14/450,104, 14/526,393, 14/663,244, 14/471,145 and 16/807,481.
Regarding claims 1, 13, 15 and 16, Matt Smollinger (“Iomega Home Media Network Hard Drive - Cloud Edition Reviewed", 3/2011) (Smollinger) teaches a method to communicate in a public cloud network, comprising: setting up a private cloud routing server (PCRS) and a smart device client in a client server relationship, (pp. 10-13 of Smollinger, setting up an Iomega’s personal cloud and at least a client device in a client server relationship) wherein the PCRS includes a routing server message box utility to access a first message box located on a public cloud network; (pages 10-11 of Smollinger, the personal cloud include an email address associated therewith, the mailbox is located in Yahoo server. The “routing server message box utility” is the personal cloud software disclosed in fig.7 of Smollinger that is capable of accessing the “yahoo.com” account and sending the email invitation, see page 11), wherein the smart client includes a client message box utility to access a second message box located on the public cloud network; (page 11 of Smollinger, the client/invitee includes an email address to receive an email invitation to join the personal cloud. The invitee is able to receive the email invitation and click on the email link to access a webpage for downloading client software to access the personal cloud. The mean to access the email invitation by the invitee is the “client message box utility”. One skilled in the art will recognize that it can be either internet browser or software application provided by invitee’s email provider, etc.); passing, by the routing server message box utility of the PCRS, a session based message between the first message box and the second message box in a security process; (page 11 and fig.7 of Smollinger, the owner of the personal cloud uses the personal cloud software in fig.7 to send the email invitation comprising the unique embedded access code from the personal cloud's email box to the client's email box. The process of sending email invitations to only certain invitees but not everyone in the internet is interpreted as "a security process" required by the claim language, and because only the invitees will know the unique embedded access code); wherein the security process to pass the session based message between the first message box and the second message box of the PCRS and the smart device client, respectively, includes: initializing and provisioning of the PCRS, (pages 10-11 of Smollinger, initializing and provisioning the personal cloud) creation of a PCRS Client, (page 11 of Smollinger, creating members) viewing the PCRS Client, (page 13, fig.9, viewing connected devices) editing a peer-to-peer password (page 12, configured a user's password) and status of the PCRS, (page 12, fig.9 of Smollinger, enable/disable cloud access) changing the PCRS peer-to-peer password by the smart device client (page 12 of Smollinger, the client is prompted to change the password) and connecting to the PCRS by the smart device client; (page 13 of Smollinger, at least one client device is connected to the personal cloud to drag and drop files); setting up at least another smart device client in a client server relationship with the PCRS; (page 11 of Smollinger, email invitation can be sent to one or more members); wherein the smart device client and the at least another smart device client privately and securely communicates with each other through the public cloud network. (page 11 of Smollinger, cloud members can access all public shares of each other through the Personal Cloud server. This discloses that each cloud member’s device can communicate with each other through the Personal Cloud server. The access to the personal cloud server requires password, thus, the communication is private and secure), wherein a private network service is then securely accessible by the smart device client through the public cloud network based upon the authenticated session based message; and (page 11-12 of Smollinger, the shared files/data can be securely accessible by invitee’s client using the unique embedded access code, or username and password).  
US 2012/0236796 to Lazaridis et al. (Lazaridis) teaches: wherein the secure session base message is authenticated by the PCRS and the smart device client, (par.24, Lazaridis discloses sending email messages (i.e. secure session based message) between mobile stations 200 and 201 to exchange IP addresses in order to establish a different and preferably better communication path. par.56 of Lazaridis discloses checking correspondent addresses to ensure entities involved in peer-to-peer communication is known. The checking disclosed by Lazaridis is the authentication required by the claim), wherein the smart device client and the PCRS communicates with each other after the session based message is authenticated, (par.27, Lazaridis discloses that the mobile stations communicate with each other after the exchange of messages: “The mobile stations 200, 201 use the identification information such as IP addresses to establish a communication link 212 within the wireless network 204 that does not utilize resources outside of the wireless network 204. Because the communication link 212 between the mobile stations 200, 201 does not traverse a service gateway, using the communication link 212 should reduce latency and reduce overall network traffic.”), wherein the smart device client and the at least another smart device client communicate with the PCRS after the session based message is authenticated (based on the disclosures of Lazaridis above, in par.24, 27 and 56. 
US 2009/0092133 to Mok et al. (Mok) teaches a client registering with a remote access server, allowing connection locally (as per known LAN communication) (¶¶36-37) in addition to, when it is determined to be located outside the LAN (¶44), remote communication using a public IP address (¶43) to enable communication using private IP addresses when the device is outside the LAN.
“A Study on Direct Connection Method from outside NAT to the inside” by Shon et al. (Shon) teaches using a call-back server (relay) for NAT traversal (p. 219).
“Providing End-to-End Connectivity to SIP User Agents Behind NAT” by Baldi et al. (Baldi) teaches using a STUN server for NAT traversal (p. 5903).
“Traversal Using Relays around NAT (TURN): Relay Extensions to Session Traversal Utilities for NAT (STUN)” to Mahy et al. (Mahy) teaches using a call-back server (TURN server) to provide NAT traversal (p. 6).
US 20110161525 A1 to Tanimoto teaches relay servers for communicating between networks.
US 2018/0331942 A1 to Janczukowicz et al. is cited for teaching using STUN to carry messages between web browser peers.
US 2014/0089441 A1 to Lukaszyk is cited for teaching establishing a session between two entities using message boxes (Fig. 4).
US 2004/0078486 A1 to Salahshoor et al. is cited for teaching using a callback server to establish communication between clients at the edge of a domain (¶10, Fig. 6) and registering the callback client (¶29) server (¶30).  
“A secure and easy remote access technology” by Enomoto et al. is cited for teaching requesting a secure connection between a client PC and an application server using client and server message boxes (mail server is used to request connection, where a callback is placed from the gateway, on behalf of the application server, to the client, Fig. 4).  

However, the prior art, alone or in a reasonable combination, fails to teach the claim elements and their interactions as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
August 9, 2022